IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: T.L.C., A MINOR                    : No. 238 MAL 2020
                                          :
                                          :
PETITION OF: T.C., FATHER                 : Petition for Allowance of Appeal
                                          : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of July, 2020, the Petition for Allowance of Appeal is

DENIED.